Robinson, J.
(concurring). In this case defendant was convicted of murder in the second degree and sentenced to imprisonment for thirty years. He appeals on the ground that at the time of committing the deed he was insane. There is no doubt defendant was guilty of a cruel and unprovoked shooting and killing. He was twenty years old. and for years he and his parents had lived on a farm in Stutsman county, a few miles from the Hinses, a German family. The' two families visited together and became rather intimate, and Gustave Hins, a young man, became too intimate with a sister of defendant, and instead of marrying her he went to Canada. The result was an ill feeling between the two families. To wipe out the disgrace to his sister defendant concluded to make a general killing of the Hins family.
Accordingly on the afternoon of December 25, 1915, he took his five shooter and went to the Hins’ place, shot the old man three times, the mother once, and then fatally shot the young man Valentine Hins. 'Then he reloaded his five shooter and tried to get into the house, but they parleyed with him and held him out till he put down his revolver. 'The father said to him: “John, are you drunk or what is the matter with you?” The answer was: “I am as sober as you.” To other questions he answered: “Well, we are Muellers. Yes, we decided three months ago that we were going to do this to you.” .
*56When let into the house he relented and asked forgiveness for the shooting and said he would give a million dollars if he had not done it. Defendant took one of the Hins’s horses, rode to his home, told what he had done, and then the Muellers at once hitched up and drove to the Hins place.
There was a showing that defendant had suffered injuries to his head, and that he was subject to fits and to extremes of uncontrollable passion. Still the friends and neighbors do not remember of his having fits, and he had no fits during a period of eight months that he was in jail before the trial.
It may well be conceded that defendant was not in a proper and normal condition at and prior to the time of the shooting, and that it is his misfortune as well as his fault if he is subject to uncontrollable passion which throws him into fits and impels him to commit crime. However, he may well be thankful that he does not have to hang by the neck for so grave a crime, and that our state’s prison is in reality a reformatory where by good conduct he may learn to think and control his passions and reduce the term of his sentence to twenty years.
Certain it is defendant has shown himself to be a very unsafe member of society. He has had a fair trial. The question of his insanity has been fairly submitted to the jury and they have found against him. There is no occasion for this court to repeat or to argue the convincing testimony; but even if there were any doubts, which there is not, a court should hesitate long before releasing one who has shown himself to be a very dangerous person and wholly unworthy of civil liberty. Judgment affirmed.